 

Exhibit 10.1

 

Inspired Entertainment, Inc. 

Non-Employee Director Compensation Policy

(as amended effective january 1, 2019)

 

1.            General

 

The Inspired Entertainment, Inc. Non-Employee Director Compensation Policy (the
“Policy”) is designed to provide for the compensation of each member of the
board of directors (the “Board”) of Inspired Entertainment, Inc. (the “Company”)
who is a Non-Employee Director (as defined in the Inspired Entertainment, Inc.
2016 Long-Term Incentive Plan (together with any future equity plans, the
“EIP”)) (each, a “Non-Employee Director”). The Policy will continue in effect
until its termination by the Board. The Policy will replace and supersede any
and all compensation policies or programs previously established or maintained
by the Company with respect to Non-Employee Directors.

 

2.            Administration

 

The Policy will be administered by the Board. The Board will have the sole
discretion and authority to administer, interpret, amend and terminate the
Policy, and the decisions of the Board will in every case be final and binding
on all persons having an interest in the Policy, including on all Non-Employee
Directors and their beneficiaries.

 

3.            Eligibility

 

Each Non-Employee Director will be eligible to receive the compensation set
forth in the Policy in accordance with the terms of the Policy. Such
compensation will be paid or granted by the Company, as applicable, without
further action of the Board to each Non-Employee Director.

 

4.            Annual Retainers

 

(a)General. Subject to Section 4(b), each Non-Employee Director will be eligible
to receive annual retainers (each, an “Annual Retainer”) in the values set forth
in the following table, as applicable, for each calendar year of service as: (i)
a lead independent director and/or member of the Board; and (ii) a chairperson
of a committee of the Board (“Committee”).

 

Type of Annual Retainer

Cash 

Amount



Board Lead Independent Director $5,000 Member $50,000 Audit Committee Chair
$5,000 Compensation Committee Chair $5,000 Nominating, Governance and Compliance
Committee Chair $5,000

 



 1

 

 

For clarity, an individual will not be eligible to receive any type of Annual
Retainer set forth in the table above (the “Table”) unless he or she is a
Non-Employee Director on the applicable payment or grant date. Further, for
clarity, each Non-Employee Director will be eligible to receive each type of
Annual Retainer set forth in the Table that is applicable to such Non-Employee
Director (e.g., if a Non-Employee Director is the lead independent director of
the Board and the chairperson of the Compensation Committee, he or she will be
eligible to receive: (i) an Annual Retainer for service as the lead independent
director of the Board; (ii) an Annual Retainer for service as a member of the
Board; and (iii) an Annual Retainer for service as the chairperson of the
Compensation Committee).

 

(b)Prorated Annual Retainers for Mid-Year Appointees.

 

Section 4(a) will apply to any Non-Employee Director who is newly appointed as:
(i) a chairperson, lead independent director or member of the Board; or (ii) a
chairperson of a Committee, in each case after January 1 of a calendar year
(each, a “Mid-Year Appointee”); provided, however, that with respect to any
Annual Retainer for such Mid-Year Appointee’s first (partial) calendar year of
service in the role applicable to such Annual Retainer, “Amount” will mean, as
applicable; (i) the applicable amount set forth in the Table; multiplied by (ii)
a fraction, the numerator of which is the number of days in the period beginning
on (and including) the effective date of such Mid-Year Appointee’s appointment
to the applicable role and ending on (and including) December 31st of such
calendar year and the denominator of which is the total number of days during
such calendar year. For avoidance of doubt, all Non-Employee Directors will be
entitled to the ratable portion of any amounts they would have been owed prior
to adoption of the Policy with respect to the year of adoption of the Policy.

 

(c)Terms of Annual Retainers.

 

(i)Subject to Section 4(c)(ii), with respect to any Annual Retainer for a
particular calendar year of service, such Annual Retainer, will be paid in
substantially equal quarterly installments on January 1st, April 1st, July 1st
and October 1st of such calendar year, provided that the Non-Employee Director
is in service in the role applicable to such Annual Retainer on the applicable
payment date (e.g., if a Non-Employee Director is the chairperson of the Audit
Committee on January 1st but terminates his or her service as such chairperson
on August 1st, then with respect to his or her Annual Retainer for service as
such chairperson, he or she will receive the quarterly installments payable on
January 1st, April 1st, and July 1st but not the quarterly installment payable
on October 1st, regardless of whether he or she is in service as a Non-Employee
Director on October 1st).

 

(ii)With respect to any Annual Retainer for a Mid-Year Appointee’s first
(partial) calendar year of service in the role applicable to such Annual
Retainer, such Annual Retainer will be paid as follows:

 

(A)the first installment will be paid on the effective date of such Mid-Year
Appointee’s appointment to the applicable role and the amount of such first
installment will be equal to (x) the total amount of such Annual Retainer,
multiplied by (y) 25%, multiplied by (z) a fraction, the numerator of which is
the number of days remaining in the quarter (after the effective date of such
Mid-Year Appointee’s appointment to the applicable role) beginning on (and
including) the effective date of such Mid-Year Appointee’s appointment to the
applicable role and ending on (and including) the last day of such quarter and
the denominator of which is the total number of days during such quarter; and

 



 2

 

 

(B)any remaining installments will be paid in substantially equal amounts on
April 1st (if such effective date occurs prior to April 1st), July 1st (if such
effective date occurs prior to July 1st) and October 1st (if such effective date
occurs prior to October 1st) of such calendar year, provided that such Mid-Year
Appointee is in service in the role applicable to such Annual Retainer on the
applicable payment date.

 

5.            Annual RSU Awards

 

Each Non-Employee Director will be eligible to receive an annual RSU award (an
“Annual RSU Award”) for each calendar year of their service as a member of the
Board. For clarity, an individual will not be eligible to receive an Annual RSU
Award unless he or she is a Non-Employee Director on the applicable grant date.

 

Each Non-Employee Director will be eligible to receive an Annual RSU Award in
the values set forth in the following table, as applicable, for each calendar
year of service as: (i) a lead independent director and/or member of the Board;
and (ii) a chairperson of a committee of the Board (“Committee”).

 

Type of Annual Award

Annual Award Dollar
Value



Board Lead Independent Director $5,000 Member $50,000 Audit Committee Chair
$5,000 Compensation Committee Chair $5,000 Nominating, Governance and Compliance
Committee Chair $5,000

 

Each Annual RSU Award will be subject to the following terms.

 

(a)Each Annual RSU Award will be granted under the EIP and will be subject to
the terms of the EIP, the applicable award agreement and the Policy. For the
avoidance of doubt, there will be no stock price-based performance vesting
criteria applicable to any Annual RSU Award.

 

(b)Each Annual RSU Award will be granted on the first trading day in January of
the applicable calendar year of service; provided, however, that with respect to
any Annual RSU Award for a Mid-Year Appointee’s first (partial) calendar year of
service as a member of the Board, such Annual RSU Award will be granted on the
effective date of such Mid-Year Appointee’s appointment to the Board subject
always to their being sufficient shares pursuant to the EIP to fulfill such
award.1

 



 3

 

 

(c)The number of RSUs subject to each Annual RSU Award will be equal to: (i) the
Annual Award Dollar Value (as illustrated in the table above), divided by (ii)
the quoted closing trading price of the Company’s stock on the date of grant,
rounded down to the nearest whole share; provided, however, that the number of
RSUs subject to such Annual RSU Award, together with any RSUs or shares subject
to any other Non-Employee Director Awards (as defined in the EIP) granted to the
Non-Employee Director, may not exceed the limit set forth in Section 4(c)(2) of
the EIP. Provided, however, that:

 

(i)with respect to any Annual RSU Award for a Mid-Year Appointee’s first
(partial) calendar year of service as a member of the Board, the “Annual Award
Dollar Value” will mean (A) the applicable amount in the table above, multiplied
by (B) a fraction, the numerator of which is the number of days in the period
beginning on (and including) the effective date of such Mid-Year Appointee’s
appointment to the Board and ending on (and including) December 31st of such
calendar year and the denominator of which is the total number of days during
such calendar year; and

 

(d)Each Annual RSU Award will vest in substantially equal quarterly installments
on the grant date of such Annual Award and on April 1st, July 1st and October
1st of the calendar year in which such Annual RSU Award is granted; provided,
however, that:

 

(i)with respect to any Annual RSU Award for a Mid-Year Appointee’s first
(partial) calendar year of service as a member of the Board, such Annual RSU
Award will vest as follows:

 

(A)the first installment will vest on the effective date of such Mid-Year
Appointee’s appointment to the Board and the number of RSUs in such first
installment will be equal to (x) the total number of RSUs subject to such Annual
Award, minus (y) an amount equal to the product of (1) 25% multiplied by (2) the
number of RSUs that would result from the Annual Award Dollar Value, determined
as if the Annual Award were granted on the effective date of such Mid-Year
Appointee’s appointment to the Board, multiplied by (3) the number of quarterly
vesting dates (i.e., April 1st, July 1st and October 1st) remaining in such
calendar year after the effective date of such Mid-Year Appointee’s appointment
to the Board; and

 

(B)any remaining installments will vest in substantially equal amounts on April
1st (if such effective date occurs prior to April 1st), July 1st (if such
effective date occurs prior to July 1st) and October 1st (if such effective date
occurs prior to October 1st) of such calendar year;

 

(ii)vesting will be fully accelerated upon a Change in Control (as defined in
Section 2(f)of the EIP); and

 



 

1 The Annual Award with respect to calendar 2017, the first year in which the
Policy was approved, was issued on the date on which the Policy was approved.

 



 4

 

 

(iii)vesting will cease upon the termination of the Non-Employee Director’s
service as a member of the Board and any RSUs subject to such Annual RSU Award
that are unvested on the date of such termination will be forfeited by such
Non-Employee Director on such date; provided, that if the termination of the
Non-Employee Director’s service as a member of the Board is for “Cause” (as
defined in the Non-Employee Director’s applicable award agreement), all of the
Non-Employee Director’s RSUs (whether or not vested) shall immediately terminate
and be forfeited for no consideration as of the effective date of such
termination.

 

(e)Except as provided in Section 5(f), the issuance of any shares pursuant to
each Annual RSU Award, to the extent vested, will occur on the date of the
Non-Employee Director’s termination of service as a member of the Board,
provided that such termination constitutes a “separation from service” within
the meaning of Section 409A of the Code, subject to Section 7 and the terms of
the award agreement.

 

(f)Each RSU subject to each Annual RSU Award (whether vested or unvested) will
be credited with any cash dividend, stock dividend or other distribution that is
paid with respect to a share of the Company’s common stock. Any such dividend or
other distribution will be credited to such RSU on the same date and in the same
form as such dividend or other distribution is paid to the Company’s
shareholders. Any such dividend or other distribution that is credited to such
RSU will be issued (i) on the date of such crediting if such RSU is vested on
such date or (ii) on the date such RSU becomes vested if such RSU is unvested on
the date of such crediting, in each case in the same form paid to the Company’s
shareholders. For clarity, any such dividend or other distribution that is
credited to an unvested RSU will be unvested and will only vest and be issued if
the underlying RSU vests.

 

6.       Expenses

 

Subject to Section 7, each Non-Employee Director will be eligible for
reimbursement from the Company for all reasonable out-of-pocket expenses
incurred in connection with his or her duties as a Non-Employee Director, always
subject to any reimbursement policies then in place.

 

7.       Section 409A

 

The Company intends that any amounts provided under the Policy be exempt from or
comply with the requirements of Section 409A of the Code and the regulations and
rulings issued thereunder (collectively, “Section 409A”), and the Policy will be
so construed. Without limiting the generality of the foregoing and
notwithstanding any other provision of the Policy to the contrary:

 

(a)If any amount under the Policy (i) constitutes a “deferral of compensation”
within the meaning of Section 409A, (ii) is payable pursuant to an individual’s
“separation from service” within the meaning of Section 409A, and (iii) such
individual is a “specified employee” within the meaning of Section 409A
(determined using the identification methodology selected by the Company from
time to time, or if none, the default methodology) as of the date of such
individual’s separation from service, then except as otherwise permitted by
Section 409A, such amount will be paid to such individual on the date that is
six months and one day after such individual’s separation from service or, if
earlier, the date of such individual’s death following such separation from
service.

 



 5

 

 

(b)Each payment made under the Policy will be treated as a separate payment.

 

(c)To the extent that any taxable reimbursements are provided to any
Non-Employee Director, they will be provided in accordance with Section 409A,
including, but not limited to, the following provisions: (i) the amount of any
such expenses eligible for reimbursement during such individual’s taxable year
may not affect the expenses eligible for reimbursement in any other taxable
year; (ii) the reimbursement of an eligible expense must be made no later than
the last day of such individual’s taxable year that immediately follows the
taxable year in which the expense was incurred; and (iii) the right to any
reimbursement may not be subject to liquidation or exchange for another benefit.

 

 6